United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2183
                                   ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          *   Appeal from the United States
      v.                                  *   District Court for the Southern
                                          *   District of Iowa.
Robert Charles Zimmerman,                 *
                                          *         [UNPUBLISHED]
             Appellant.                   *

                                   ___________

                             Submitted: March 1, 2005
                                Filed: June 6, 2005
                                 ___________

Before MORRIS SHEPPARD ARNOLD, HEANEY, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

       The Supreme Court of the United States granted certiorari in this case, vacated
our judgment, and remanded the case to us for reconsideration in light of United
States v. Booker, 125 S. Ct. 738 (2005). See Zimmerman v. United States, 125 S. Ct.
1021 (2005), granting cert. and vacating judgment in United States v. Zimmerman,
No. 03-2183, 2004 WL 406094 (March 5, 2004) (unpublished per curiam). In
Booker, 125 S. Ct. at 749-51, the Court held that sentence enhancements based solely
on facts found by a court under mandatory federal sentencing guidelines violate the
sixth amendment, which the Court then remedied by making the sentencing
guidelines advisory rather than mandatory, id. at 764.
       We have examined the relevant record and conclude that the defendant, Robert
Zimmerman, did not preserve a Booker issue, and that he is not entitled to plain-error
relief because he cannot show that his substantial rights were affected, see United
States v. Pirani, 406 F.3d 543, 550-53 (8th Cir. 2005) (en banc). We therefore
conclude that Booker did not affect our previous opinion in this case. Accordingly
we reinstate our prior opinion and again affirm the sentence imposed by the district
court.1
                        ______________________________




      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.

                                         -2-